     Case 5:20-cv-00083-TTC Document 5 Filed 03/02/21 Page 1 of 1 Pageid#: 36




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                              HARRISONBURG DIVISION

MELNOR INC.,                                              :
                                                          :
               Plaintiff,                                 :
                                                          :
v.                                                        :
                                                          :       Case No. 5:20-cv-00083
FDX FLUID DYNAMIX GMBH,                                   :
                                                          :
               Defendant.                                 :
                                                          :

                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Melnor Inc., by

counsel, hereby files this Notice of Dismissal Without Prejudice in the above captioned matter.

Defendant FDX Fluid Dynamix GmbH has not filed an answer or a motion for summary

judgment in this matter.

        DATED this 2nd day of March, 2021



                                                   Respectfully submitted,
                                                   MELNOR INC.
                                                   By Counsel


                                                   /s/ Thomas Moore Lawson
                                                   Thomas Moore Lawson, Esquire
                                                   Virginia Bar No. 28332
                                                   Thomas Moore Lawson, P.C.
                                                   P.O. Box 2740
                                                   Winchester, VA 22604
                                                   Phone: (540) 665-0050
                                                   Fax: (540) 722-4051
                                                   Email: tlawson@lsplc.com

                                                   Counsel for Plaintiff Melnor Inc.
